DETAILED ACTION
This communication is a first office action on the merits. Claims 1-20, as originally filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 01 February 2022 is acknowledged.
Claims 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 February 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powers (US 7,228,598).
Regarding claim 1, Powers discloses an apparatus comprising:
a button slider () configured to slidably receive at least a portion of a button, the button slider comprising:
a slot (13) configured to receive at least the portion of the button, the slot comprising an upper surface and a lower lip (Fig. 4 shows wherein rectangular opening of slot 13 has opposed surfaces comprising an upper surface and lower lip ), wherein at least one of the upper surface or the lower lip comprises a protrusion (14) configured to abut a surface of the button; and


Regarding claim 2, Powers further discloses wherein the slot of the button slider is substantially parallel to a top surface of the button slider (Fig. 7 as shown).

Regarding claim 3, Powers further discloses a decorative portion (8) attached to a top surface of the button slider.

Regarding claim 4, Powers further discloses wherein the slot further comprises one or more sloped walls located at a perimeter of the slot (Fig. 7 shows wherein the entrance to the slot has a ramped portion).

Allowable Subject Matter
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677